In an action to enjoin defendants from soliciting plaintiff’s customers and for other relief, plaintiff appeals from an order of the Supreme Court, Westchester County, dated August 19, 1968, denying its motion for a preliminary injunction. Order affirmed, with separate bills of $20 costs and disbursements to respondents filing separate briefs. (Ultra Fuel Corp. v. Johnston, 30 A D 2d 801; Hudson Val. Propane Gorp. v. Byrne, 24 A D 2d 908; Madden v. Atkins, 283 App. Div. 1066). Brennan, Acting P. J., Benjamin, Munder, Martuscello and Kleinfeld, JJ., concur.